Judgment and order of the County Court of Kings county reversed, with costs to appellant to abide the event, and new trial ordered in said court, upon the ground that the trial court erred to the manifest and substantial prejudice of defendant in excluding its offered evidence to show the condition of the ceiling as to stains at the time of the trial, defendant having shown that that condition had remained unchanged, and also in receiving evidence that defendant’s manager said that it would adjust plaintiff’s claim. Jenks, P. J., Mills, Putnam, Black-mar and Kelly, JJ., concur.